OPINION — AG — 36 Ohio St. 1967 Supp., 6061 [36-6061] PLACES SOLE AUTHORITY TO REGULATE THE ISSUANCE AND SALE OF ANNUITY CONTRACTS IN THE INSURANCE COMMISSIONER. FURTHER, THERE IS NO OVERLAPPING OR CONFLICTING JURISDICTION BETWEEN THE OKLAHOMA SECURITIES COMMISSION AND THE STATE INSURANCE COMMISSION ARISING OUT OF PROPOSED OFFERS AND SALES IN THIS STATE BY INSURANCE COMPANIES OF INVESTMENT CONTRACTS OR AGREEMENTS COMMONLY CALLED "VARIABLE ANNUITIES". WE DO HOWEVER, SUGGEST THAT IN ORDER TO CLARIFY THIS POINT THE ADMINISTRATOR OF THE OKLAHOMA SECURITIES COMMISSION EXEMPT SELLERS OF SAID CONTRACTS PURSUANT TO HIS AUTHORITY UNDER 71 Ohio St. 1961 2 [71-2](F)  (SAME HELLMAN)